       Case 5:19-cv-04286-BLF Document 127 Filed 02/11/21 Page 1 of 4



1    Bobbie J. Wilson, Bar No. 148317
     BWilson@perkinscoie.com
2    Sunita Bali, Bar No. 274108
3    SBali@perkinscoie.com
     PERKINS COIE LLP
4    505 Howard Street, Suite 1000
     San Francisco, CA 94105-3204
5    Telephone: 415.344.7000
     Facsimile: 415.344.7050
6
     Attorneys for Defendants
7
     Alphabet Inc. and Google LLC
8

9                               UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN JOSE DIVISION

12

13   IN RE GOOGLE ASSISTANT PRIVACY              Case No. 5:19-cv-04286-BLF
     LITIGATION
14                                               STIPULATION AND [PROPOSED]
15                                               ORDER TO EXTEND THE DEADLINE
                                                 FOR DEFENDANTS TO FILE THEIR
16                                               REPLY IN SUPPORT OF DEFENDANTS’
                                                 MOTION TO DISMISS PLAINTIFFS’
17                                               THIRD AMENDED CONSOLIDATED
                                                 CLASS ACTION COMPLAINT
18
                                                 Judge: Hon. Beth Labson Freeman
19
                                                 Current Deadline: February 19, 2021
20                                               New Deadline:     March 30, 2021
21
22
23
24
25
26
27
28


         JOINT STIPULATION TO EXTEND DEFENDANTS' DEADLINE TO REPLY | CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 127 Filed 02/11/21 Page 2 of 4



1           Plaintiffs Asif Kumandan, Melissa Spurr, Melissa Spurr, as Guardian of B.S., a minor,

2    Lourdes Galvan, Eleeanna Galvan, Edward Brekhus and Jon Hernandez (“Plaintiffs”) and

3    Defendants Google LLC and Alphabet, Inc. (“Google”), by and through their attorneys of record,

4    hereby stipulate as follows:

5           1.      WHEREAS, Google filed its Motion to Dismiss Plaintiffs’ Third Amended

6    Consolidated Class Action Complaint (the “Motion”) on December 18, 2020 (Dkt. No. 120);

7           2.      WHEREAS, Plaintiffs filed their Opposition to the Motion (the “Opposition”) on

8    January 22, 2021 (Dkt. No. 124);

9           3.      WHEREAS, Google’s current deadline to file a reply brief in support of the

10   Motion is February 19, 2021 (Dkt. No. 115);

11          4.      WHEREAS, Google’s Motion is not scheduled to be heard until May 6, 2021;

12          5.      WHEREAS, the parties have agreed to extend Google’s deadline to file its reply

13   brief in support of the Motion to March 30, 2021;

14          6.      WHEREAS, the parties also agree that neither party will supplement the record on

15   the Motion with materials created after February 19, 2021;

16          7.      WHEREAS, the extension of time will have no other effect on the case schedule.

17          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties as

18   follows:

19          1.      Google’s deadline to file its reply brief in support of its Motion to Dismiss

20   Plaintiffs’ Third Amended Class Action Complaint is continued from February 19, 2021, to

21   March 30, 2021.

22          IT IS SO STIPULATED.

23
24
25
26
27
28

                                                      2
         JOINT STIPULATION TO EXTEND DEFENDANTS' DEADLINE TO REPLY | CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 127 Filed 02/11/21 Page 3 of 4



1
     DATED: February 11, 2021                             PERKINS COIE LLP
2

3                                                         By: /s/ Sunita Bali
4                                                             Bobbie J. Wilson
                                                              Sunita Bali
5
                                                          Attorneys for Defendants
6                                                         GOOGLE LLC AND ALPHABET INC.

7
     DATED: February 11, 2021                             LEXINGTON LAW GROUP
8

9                                                         By: /s/ Mark N. Todzo
10                                                            Mark N. Todzo
                                                              Eric S. Somers
11
                                                          Attorneys for Plaintiffs
12

13

14

15                                           ATTESTATION

16          Pursuant to L.R. 5-1(i), I attest that concurrence in the filing of this document has been
17   obtained from the other signatories.
18                                                        By: /s/ Sunita Bali DRAFT
19                                                            Sunita Bali

20
21
22
23
24
25
26
27
28

                                                      3
         JOINT STIPULATION TO EXTEND DEFENDANTS' DEADLINE TO REPLY | CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 127 Filed 02/11/21 Page 4 of 4



1                                       [PROPOSED] ORDER

2          Pursuant to the above Stipulation, IT IS SO ORDERED.

3

4
     Date: __________________
5

6                                            _______________________________________
                                             HONORABLE BETH LABSON FREEMAN
7                                            UNITED STATES DISTRICT COURT JUDGE

8

9

10

11

12

13

14

15

16

17

18
19
20
21
22
23
24
25
26
27
28

                                                4
        JOINT STIPULATION TO EXTEND DEFENDANTS' DEADLINE TO REPLY | CASE NO. 5:19-CV-04286-BLF
